On Petition eor a Eehearing .
Bicknell, C.
This petition claims that there was some-evidence tending to show negligence in the city, and there-. fore tending to sustain the verdict of the jury; and that, under such circumstances, the verdict ought not to be disturbed. But the negligence, which creates liability, is negligence contributing to the injury; and of this sort of negligence there was, at the trial of this case, no evidence whatever.
When a pound fence, intended to confine horses and cattle, is proved to be sufficient for its purpose, by two competent and credible witnesses, and no testimony is introduced to the contrary, that proof settles the question as to the sufficiency of such fence ; and the mere fact that a mare, confined in such pound, and properly cared for there, kills herself by rushing against such a fence, or by kicking against it, or by trying to clear it in leaping, does not impugn the testimony of those witnesses, and has no tendency to prove, insufficiency in the fence.
The petition for a rehearing ought to be overruled.
Per Curiam. — Petition overruled.